Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered January 3, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 17 years to life, unanimously affirmed.
Defendant failed to preserve his challenge to the prosecutor’s summation comment on defendant’s opportunity to tailor his testimony as a result of hearing the other witnesses and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that the decision of the United States Supreme Court in Portuondo v Agard (529 US 61) is dispositive of the issues raised by defendant and that there is no basis upon which to reach a different result as a matter of State constitutional law. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.